Case 1:21-cv-00512-SEB-DML Document 1 Filed 03/04/21 Page 1 of 3 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

BRANDON KINEARD,                       )
                                       )
                    Plaintiff,         )
                                       )
       vs.                             )   Case No. 1:21-cv-00512
                                       )
EXPORT TRUCKING, LLC and               )
DJAMSHED MADJIDOV,                     )
                                       )
                    Defendants.        )

                                 NOTICE OF REMOVAL

      Defendants, Export Trucking, LLC and Djamshed Madjidov, by counsel

and pursuant to 28 U.S.C. §1332 hereby file their Notice of Removal of the

captioned matter to the United States District Court for the Southern District of

Indiana, Indianapolis Division, from the Hancock Circuit Court, Greenfield,

Indiana, and respectfully state as follows:

      1)     Export Trucking, LLC and Djamshed Madjidov are defendants in a

personal injury action now pending in the Hancock Circuit Court 1 under Cause

No. 30C01-2101-CT-000094.

      2)     Plaintiff filed his Complaint in the Hancock Circuit Court on

January 21, 2021.

      3)     Defendant Export Trucking, LLC was served with a copy of Plaintiff’s

Complaint and Summons on February 10, 2021 via certified mail.

      4)     Upon a check of the court’s online docket, Defendant, Djamshed

Madjidov, has not yet been served with a copy of the Summons and Complaint.
Case 1:21-cv-00512-SEB-DML Document 1 Filed 03/04/21 Page 2 of 3 PageID #: 2




       5)    Plaintiff’s Complaint is subject to removal on the grounds of diversity

jurisdiction pursuant to 28 U.S.C. §1332.

       6)    Plaintiff is a citizen of the state of California.

       7)    Defendant Export Trucking, LLC is a limited liability company with

two members, Sean Hmedou and Ikrom Abdulkhairov. Both Mr. Hmedou and

Mr. Abdulkhairov are citizens of the state of Pennsylvania. As such, Export

Trucking LLC is a citizen of Pennsylvania.

       8)    Defendant Djamshed Madjidov is a citizen of the state of

Pennsylvania.

       9)    The controversy in this cause of action is entirely between citizens

of different states.

       10)   The amount in controversy exclusive of interest and costs is greater

than $75,000.00, the jurisdictional threshold required by 28 U.S.C. §1332(a).

       11)   Attached hereto as Exhibit A is a copy of Plaintiff’s Complaint for

Damages, Appearance for Plaintiff, Summons to Defendant Djamshed Madjidov,

Summons to Defendant Export Trucking, LLC, Certificate of Issuance of

Summons to Defendants, Certificate of Service of Summons and Complaint to

Djamshed Madjidov, Appearance for Defendants, Motion for Enlargement of

Time, Order Granting Defendants’ Motion for Enlargement of Time and

Certificate of Service of Summons and Complaint to Defendant Export Trucking,

LLC.




                                           2
Case 1:21-cv-00512-SEB-DML Document 1 Filed 03/04/21 Page 3 of 3 PageID #: 3




      12)   Upon receiving a file-marked copy of this Notice of Removal,

Defendants will serve the same upon Plaintiff and also file a copy with the Clerk

of the Hancock Circuit Court.




                                     Respectfully submitted,

                                     WHITTEN LAW OFFICE


                                     s/Christopher R. Whitten
                                     Christopher R. Whitten/#20429-49
                                     James L. Culp/#26326-49
                                     Counsel for Defendants Export Trucking,
                                     LLC and Djamshed Madjidov

                          CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2021, a copy of the foregoing was filed
electronically. Parties may access this filing through the Court’s system.

      Lee C. Christie, Esq.
      Kyle L. Christie, Esq.
      CHRISTIE, FARRELL, LEE & BELL, P.C.
      951 N Delaware Street
      Indianapolis, IN 46202
      lee@cflblaw.com
      kyle@cflblaw.com
      Counsel for Plaintiff



                                     s/Christopher R. Whitten
                                     Christopher R. Whitten
                                     James L. Culp

WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317/362-0225
FX: 317/362-0151


                                       3
